DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US 20200018879).
Regarding claim 1, Katou discloses (Figs. 1A-3) a polarizer which is formed of a polarizer-forming composition (1) containing a liquid crystal compound, a first dichroic material, and a second dichroic material (sections 0011, 0088), wherein the first dichroic material and the second dichroic material are aligned horizontally with respect to a surface of the polarizer (section 0164), the first dichroic material is a compound compatible with the liquid crystal compound, and the second dichroic material is a compound which is not compatible with the liquid crystal compound (Composition of Dichroic Azo Dye Composition 1; Table 1; Table 2).
Regarding claim 2, Katou discloses (Figs. 1A-3) the second dichroic material is a dichroic azo dye represented by Formula (2), and a difference between a logP value of the second dichroic material and a logP value of the liquid crystal compound is 4.3 or greater,

    PNG
    media_image1.png
    126
    497
    media_image1.png
    Greyscale

in Formula (2), R1 and R2 represent a substituent, and R3 and R4 each independently represent a hydrogen atom or a substituent, Ar1 and Ar2 each independently represent a divalent aromatic group which may have a substituent, E represents a single bond or any of a nitrogen atom, an oxygen atom, or a sulfur atom, Q represents an oxygen atom or a sulfur atom, L represents a single bond, -N=N-, -CR=N-, -CR=CR’-, or -C(=O)-NR-, R and R’ each independently represent a hydrogen atom, a halogen atom, a cyano group, a nitro group, or an alkyl group having 1 to 6 carbon atoms, and n represents 0 or 1, where n represents 0 in a case where E represents a single bond or any of an oxygen atom or a sulfur atom, and n represents 1 in a case where E represents a nitrogen atom (sections 0056-0082, 0172-0174; Table 1; Table 2).
Regarding claim 3, Katou discloses (Figs. 1A-3) any one of the first dichroic material or the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm (section 0059).
Regarding claim 4, Katou discloses (Figs. 1A-3) any one of the first dichroic material or the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm or greater and less than 700 nm (section 0070).
Regarding claim 5, Katou discloses (Figs. 1A-3) the first dichroic material contains a dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm and a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm (sections 0059, 0070).
Regarding claim 6, Katou discloses (Figs. 1A-3) an image display device comprising: the polarizer (sections 0004, 0389-0390). 
Regarding claim 7, Katou discloses (Figs. 1A-3) any one of the first dichroic material or the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm (section 0059).
Regarding claim 8, Katou discloses (Figs. 1A-3) any one of the first dichroic material or the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm or greater and less than 700 nm (section 0070).
Regarding claim 9, Katou discloses (Figs. 1A-3) the first dichroic material contains a dichroic material having a maximum absorption wavelength in a range of 380 om or greater and less than 455 nm and a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm (sections 0059, 0070). 
Regarding claim 10, Katou discloses (Figs. 1A-3) an image display device comprising: the polarizer (sections 0004, 0389-0390). 
Regarding claim 11, Katou discloses (Figs. 1A-3) any one of the first dichroic material or the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm or greater and less than 700 nm (section 0070).
Regarding claim 12, Katou discloses (Figs. 1A-3) the first dichroic material contains a dichroic material having a maximum absorption wavelength in a range of 380 mm or greater and less than 455 nm and a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm (sections 0059, 0070).
Regarding claim 13, Katou discloses (Figs. 1A-3) an image display device comprising: the polarizer (sections 0004, 0389-0390). 
Regarding claim 14, Katou discloses (Figs. 1A-3) the first dichroic material contains a dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm and a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm (sections 0059, 0070).
Regarding claim 15, Katou discloses (Figs. 1A-3) an image display device comprising: the polarizer (sections 0004, 0389-0390). 
Regarding claim 16, Katou discloses (Figs. 1A-3) an image display device comprising: the polarizer (sections 0004, 0389-0390). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871